391 F.2d 270
Walter Lewis GRAY, Appellant,v.UNITED STATES of America, Appellee.
No. 21880.
United States Court of Appeals Ninth Circuit.
March 14, 1968.

J. B. Tietz (argued), Michael Hannon, Los Angeles, Cal., for appellant.
Eric Nobles (argued), Asst. U.S. Atty., Robert M. Talcott, Asst. U.S. Atty., William Matthew Byrne, Jr., U.S. Atty., Robert L. Brosio, Asst. U.S. Atty., Chief, Criminal Division, Los Angeles, Cal., for appellee.
Before BARNES and HAMLEY, Circuit Judges, and FOLEY,1 District judge.
PER CURIAM:


1
This is an appeal from a conviction for violation of 50 U.S.C. App. 462 (knowingly failing and refusing to perform civilian work as ordered when classified as a conscientious objector).


2
We have examined the three points urged by appellant as error, and find no merit in any of them.


3
1.  The record clearly discloses that the board had a basis in fact for its dicision classifying appellant as a conscientious objector (I-O) and not as a 'duly ordained minister of religion' (IV-D).  Appellant alleged he worked but eighteen hours a month in his ministry.  He was working full time in a civilian capacity, and had applied for, but had not achieved, status within his church as a full-time minister.


4
2.  Appellant was offered three types of civilian work, both in writing and, subsequently, orally; but he declined to accept any of them.  He was offered work both in and out of his home county, but refused to work anywhere, and refused to designate any preference as to work.


5
3.  There is not, in the record before us, any evidence that the work to which he was assigned, and for which he refused to report, was contrary to this appellant's religious beliefs.


6
We affirm the conviction.



1
 Hon.  Roger D. Foley, Jr., Chief Judge, United States District Court, Las Vegas, Nevada